           \/dse v/iE/ I. J-y-uv-uuyo+ Lruuuilluilr 3 Fileu ud/uzll-y rage 1 ur J
     Case: 1:19-cv-05234 Document #: 4 Filed: 08/07/19 Page 1 of 2 PageID #:28                            *b

                                     19-CV-5234 FILED
                                                    19
                                                                                                       SXB
                                                           8/7/20
             BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION
                                                                                        . BRUTO    N
                                                                              THOMA.SDG
                                                                                      IS T R IC T COURT
                                                                           CLERK, U.S
   IN RE: CAPITAL ONE CUSTOMER
                                                               MDL DOCKET NO. 2915
   SECURITY BREACH LITTGATION




         MOTION OF DISTRICT OF COLUMBIA PLAINTIFFS FOR TRANSFER
           TO AND CONSOLIDATION OR COORDINATION OF RELATED
           ACTIONS IN THE DISTRICT OF THE DISTRICT OF COLUMBIA


         Plaintiffs Kevin Zosiac, Al<ram Tadrous, Paul Berger, David Bienfait, Mark Bodner,

 Timothy Davidson, Adam Greenstein,LaToya Jawara, Vicki Johns, David Rosenthal, Stephen

 Rosenthal, Marcia Sorin Lara Greenstein, and Eliyahu Lipskar (collectively, the "D.C.

 Plaintiffs") respectfully move this Panel pursuant to 28 U.S.C. S 1407, for an order transferring

 and centralizing for consolidated or coordinated pretrial proceedings in the United States District

 Court for the District of the District of Columbia over 20 class actions in which plaintiffs allege

that lax data security measures allowed unauthorized outsiders access to the confidential

information of over 100 million payment card customers and applicants of units of Capital One

Financial Corporation (collectively, "Capital One" or "Defendants"). In support of this Motion,

the D.C. Plaintiffs state:

        l.      Over 20 class actions have been filed against Capital One, which, according to its

website, is the nation's third-largest credit card issuer. The Related Actions generally include

counts alleging Capital One's negligence, breach of implied contract, and violations of various

state consumer protection statutes. As set forth in the accompanying Schedule of Related

Actions, five are pending in the District of the District of Columbia, four are pending in the

Eastern District of Virginia, and the remainder are pending in various other districts.
          l-d5e vl{E/J-.-Ly-uv-uuyo+ rJUUuil tuili 3 rileu votva rJ rd.ue z ul J
     Case: 1:19-cv-05234 Document #: 4 Filed: 08/07/19 Page 2 of 2 PageID #:28


        2.         Centralization of the Related Actions will promote the goals of 28 U.S.C. $ 1407

by conserving judicial resources, reducing litigation costs, preventing potentially inconsistent

pretrial rulings, eliminating duplicative discovery, and permitting the cases to proceed more

efficiently. Plaintiffs in all of the Related Actions allege that Capital One's misconduct resulted

in unauthorized outsiders having access to its customers' and applicants' confidential

information over a period of several months.

        3.        The Related Actions are in their early stages. No responsive pleadings or

dispositive motions have been filed. No discovery has been authorized. Centralization of these

actions at this early stage    will allow the transferee court to efficiently resolve the common

factual and legal issues and address overlapping discovery related to these issues.

       4.         The District of the District of Columbia is the most appropriate forum for transfer

and consolidation or coordination of the Related Actions for at least the     following reasons:

             .   Capital One is headquartered in Mclean, Virginia, closer to the District of

                 Columbia courthouse than any other federal courthouse;

             o   More Related Actions are pending in the District of the District of Columbia than

                 in any other court;

             .   The District of the District of Columbia has demonstrated considerable expertise

                 in the management of complex litigation generally, and with respect to data

                 breach litigation in particular; and

            .    Judge James Boasberg, to whom the District of Columbia cases have been

                 assigned, is an experienced jurist, particularly with regard to complex class

                 litigation.
